           Case 2:18-cv-00673-JCM-BNW Document 77 Filed 08/20/19 Page 1 of 4


 1                                 UNITED STATES DISTRICT COURT

 2                                   FOR THE DISTRICT OF NEVADA

 3

 4                                                                Case No.: 2:18-CV-00673-JCM-BNW
     STEVEN R. DAVIS, an individual,
 5                    Plaintiffs,                                 STIPULATION FOR EXTENSION
                                                                  OF TIME TO REPLY TO
 6            vs.                                                 DEFENDANT CENTURYLINK,
                                                                  INC.’S, RESPONSE TO
 7   UNITEL VOICE, LLC, et al                                     PLAINTIFF’S SECOND MOTION
                                                                  TO AMEND COMPLAINT
 8                             Defendants.                        PURSUANT TO FED. R. CIV. P. 15
                                                                  (a) (2) AND 15 (c)(1) (B) & (C)
 9
                                                                  (First Request)
10

11                  Plaintiff Steven R. Davis, pro se, and CenturyLink Inc. through its undersigned

12   counsel of record, agree that upon the Court’s approval, Plaintiff’s Reply to Defendant

13   CenturyLink, Inc.’s Response to his Second Motion to Amend, currently due on August 21,

14   2019, shall be due two weeks from that date, on September 4, 2019, for the reasons set forth

15   below:

16                  1. Defendant CenturyLink Inc. Opposition to Plaintiff’s Second Motion to Amend

17                       was filed on August 14, 2019.

18                  2. Plaintiff, via email has requested an Extension to September 4, 2019 to file his

19                       Reply.

20                  3. Plaintiff is pro se and has limited access to legal resources and needs the

21                       additional time to craft his Reply.

22                  4.   Attorney Lauren D. Calvert communicated her assent.

23

24
          Stipulation for Extension of Time to Reply to Opposition to Second Motion to Amend
25                                                  Page 1 of 4

26

27
           Case 2:18-cv-00673-JCM-BNW Document 77 Filed 08/20/19 Page 2 of 4


 1                5. Accordingly, Plaintiff and Defendant, CenturyLink, Inc. agree that, upon the

 2                    Court’s approval, Plaintiff’s Reply to Defendant’s response to Plaintiff’s

 3                    Second Motion to Amend shall be due on or before September 4, 2019.

 4                6. This Stipulation has been entered before the Motion is otherwise due.

 5                7. Pursuant to Local Rule 6-1, this is Plaintiff and Defendant’s first request for an

 6                    extension of this deadline.

 7                8. The parties seek this extension in good faith and not for purposes of delay.

 8                9. No party would be prejudiced by the granting of this stipulated motion for an

 9                    extension of time.

10                Dated, this the 20th day of August 2019, by the undersigned Plaintiff and counsel

11   for Defendant, CenturyLink, Inc.

12
     /s/ Steve R. Davis
13
     _____________________________________
14   Steve R. Davis, Pro Per
     4038 Velarde Ct.
15   Las Vegas, NV 89120
     (786) 753-1931               IT IS SO ORDERED
16   steverdavis@mail.com
                                           DATED: August 22, 2019
17
     Messner Reeves, LLP
18
     /s/Lauren Clavert, Esq.           __________________________________________________
19   M. CALEB MEYER< ESQ>              BRENDA WEKSLER
     Nevada Bar # 13379                UNITED STATES MAGISTRATE JUDGE
20   LAUREN CALVERT, ESQ.
     Nevada Bar #10534
21   8945 West Russell Road Suite 300
     Las Vegas, NV 89148
22   Attorneys for Defendant, CeenturyLink, Inc.

23

24
          Stipulation for Extension of Time to Reply to Opposition to Second Motion to Amend
25                                               Page 2 of 4

26

27
     Case 2:18-cv-00673-JCM-BNW Document 77 Filed 08/20/19 Page 3 of 4


 1
                                         ORDER
 2
            IT IS SO ORDERED.
 3
            Dated:                           , 2019
 4

 5                                        _____________________________________
                                          U.S. District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     Stipulation for Extension of Time to Reply to Opposition to Second Motion to Amend
25                                      Page 3 of 4

26

27
           Case 2:18-cv-00673-JCM-BNW Document 77 Filed 08/20/19 Page 4 of 4


 1                                          CERTIFICATE OF SERVICE

 2          I, the undersigned Plaintiff certify that the foregoing was served on the 20th day of August,

 3   2019, via the Court's CM/ECF system, which generated a notice of electronic filing and distributed

 4   the foregoing STIPULATION TO EXTEND TIME BETWEEN THE PLAINTIFF AND

 5   DEFENDANT CENTURYLINK, INC.’ FOR PLAINTIFF TO REPLY TO CENTURYLINK,

     INC.’S OPPOSITION TO HIS SECOND MOTION TO AMEND COMPLAINT PURSUANT
 6
     TO FED. R. CIV. P. 15 (a)(2); 15(c)(1)(B) & (C) and all attachments thereto to all counsel of
 7
     record to have appeared in the above-titled action:
 8

 9   Joseph R. Ganley
     Patricia Lee
10   HUTCHISON & STEFFEN, PLLC
     10080 West Alta Drive, Suite 200
11   Las Vegas, Nevada 89145
     jganley@hutchlegal.com
12   plee@hutchlegal.com

13   Irwin Schwartz
     BLA Schwartz, PC
14   One University Avenue, Suite 302B
     Westwood, Massachusetts 02090
15   ischwartz@blaschwartz.com
     Attorneys for Defendant Somos, Inc.
16
     J. Malcolm DeVoy (Nevada Bar No. 11950)
17   Erica A. Bobak (Nevada Bar No. 13828)
     DeVoy Law P.C.
     2575 Montessouri Street, Suite 201
18
     Las Vegas, NV 89117
     ecf@devoylaw.com
19   Attorneys for Defendant Telecom Management Group, Inc., d/b/a Unitel,
20
     /s/ Steven Davis
21   Steven R. Davis
     4038 Velarde Court
22   Las Vegas, NV 89120

23

24
          Stipulation for Extension of Time to Reply to Opposition to Second Motion to Amend
25                                                Page 4 of 4

26

27
